Citation Nr: 0023606	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


INTRODUCTION

The veteran had active service from April 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an appeal of a November 1998 rating decision of 
the VARO in Louisville in which the RO granted service 
connection for PTSD and assigned a disability evaluation of 
10 percent, effective June 30, 1998, the date of receipt of 
the veteran's claim for disability benefits.

The Board notes that the United States Court of Appeals for 
Veterans Claims, in Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO had not issued a statement 
of the case concerning an appeal from the initial assignment 
of a disability evaluation, as the RO had characterized the 
issue in the statement of the case as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim for an increased rating has been developed.

2.  Manifestations of the veteran's PTSD have been described 
as productive of no more than mild occupational and social 
impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  It has not 
been shown that additional relevant evidence exists that is 
not of record.  The Board is satisfied that there is no 
further duty of VA to assist the veteran in the development 
of the claim under 38 U.S.C.A. § 5107.

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability in question.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 4.3, 4.7 (1999).

Under the general rating formula for mental disorders, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or worklike setting); inability 
to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is for assignment when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or ;symptoms controlled by continuous medication.

Factual Background

Of record is an August 1998 communication from a private 
physician indicating that he saw the veteran for the first 
time that month.  The veteran had a history of "moderately 
severe" symptoms of PTSD.  Notation was made of flashbacks 
and avoidance behavior.  The physician stated the veteran had 
symptoms of "mild" depression and anxiety.

The veteran was accorded a PTSD examination by VA in October 
1998.  He stated this was his first involvement with the VA 
health care system.  Accordingly, there were no medical 
records for review.  The veteran stated that he had been 
taught to work for whatever he got in life and he never 
wanted to rely upon others for assistance, including VA.  He 
stated that he was only applying at the present time for 
benefits because others, including friends and acquaintances, 
had told him on a number of occasions he probably had some 
mental problems because of his time spent in Vietnam.

He described his employment history as transitional, but 
successful.  He stated he must have had 100 jobs over the 
years.  He had owned his own trucking business, had done 
quite a bit of surface mining, and currently was a foreman in 
charge of heavy equipment operators for a company in 
Kentucky.  He stated that he currently worked six days a week 
for a total of 64 hours a week.

His marital history was significant for having four grown 
children all doing well and the same spouse for the past 26 
years.  He reported some conflicts and discord within the 
relationship, but he believed it had been his behavior which 
had caused most of the problems.  He indicated his wife "has 
been his salvation."  The veteran stated the older he got, 
the more difficult it was for him to put Vietnam out of his 
mind.  He stated that when he was younger he could stay 
drunk, but that caused problems in his family life.  
Currently, he claimed he slept about three hours a night.  He 
stated that he tossed and turned with dreams and occasional 
nightmares.  He indicated that he never really did require 
much sleep throughout his life.  Petty little things caused 
intense anger and depression and he related he had thought 
about doing himself in on occasions, but could not do that to 
his wife and children.  He remarked that he often wondered 
why he had always been almost successful in his life and had 
had many opportunities which he seemed to blow at the last 
minute.  He related that his temper bothered him, but was 
more focused at home and it did not interfere that much with 
his work.

He presented as quite forthright, direct, and to the point.  
He was described as stoic and as having no significant 
difficulty recalling and describing events and experiences 
associated with his time in Vietnam.  The memories were an 
obvious source of bitterness, anger, and remorse.  The 
examiner stated there were no signs or symptoms of any major 
psychopathology or any current acute emotional distress.  It 
was indicated that although the veteran attempted to mentally 
escape his Vietnam involvement through alcohol and 
"workaholism," the trauma had persisted and was revisited in 
multiple ways.  The avoidance pattern up until recently had 
been comprehensive and total and included thoughts and 
feelings of social estrangement.  Arousal symptoms were 
fairly well defined with chronic sleep disturbances, extreme 
irritability, and anger predominant.  It was the examiner's 
judgment that the veteran had PTSD, but "he has coped or 
adapted relatively well."  The examiner opined there had been 
"no significant impact of this disorder upon his capacity for 
socialization or his ability to maintain gainful employment."

The Axis I diagnosis was PTSD of mild severity.  The veteran 
was given a Global Assessment of Functioning score of 65 for 
the current year.

By rating decision dated in November 1998, service connection 
for PTSD was granted and a 10 percent evaluation was 
assigned, effective June 30, 1998.

In his substantive appeal dated in March 1999, the veteran 
requested a hearing before the Board in Washington, D. C.  
The hearing was scheduled for August 7, 2000, but the veteran 
failed to report.

Analysis

After considering all the pertinent evidence of record, it is 
the judgment of the Board that the schedular criteria for a 
rating in excess of 10 percent have not been met.  The 
medical evidence does not demonstrate that the severity of 
the veteran's PTSD warrants a rating in excess of 10 percent.  
While the veteran has reported having symptoms of PTSD, to 
include avoidance behavior, flashbacks, and occasional 
nightmares, he has managed to retain relationships with 
family members, to include his wife, and he has been able to 
maintain employment over the years without any seeming 
difficulty.  In fact, at the time of the psychiatric 
examination accorded him by VA in October 1998, the examining 
physician stated the veteran did not have any signs or 
symptoms of any major psychopathology or any current acute 
emotional distress at that time.  The physician opined there 
had been no significant impact of the veteran's PTSD on his 
capacity for socialization or his ability to maintain gainful 
employment.  The GAF score of 65 which the veteran was given 
by the examiner is for "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (1999).  The 
private physician who saw the veteran in August 1998 made 
notation of a history of what were described as moderately 
severe symptoms of PTSD, but stated the veteran at that time 
had symptoms of only "mild" depression and anxiety.

The medical evidence, therefore, does not show the presence 
of symptoms which would warrant the assignment of the next 
higher rating of 30 percent or more for the veteran's PTSD at 
this time.  The Board finds that the criteria for an 
evaluation in excess of 10 percent have not been met at any 
time since the receipt of the veteran's claim in June 1998.  
For these reasons, the Board determines that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's PTSD.


ORDER

A disability rating greater than 10 percent for PTSD is 
denied.


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

	




 

